Beck, P. J.
1. A motion to dismiss the writ of error was made upon the ground that certain named persons were necessary parties plaintiff in error, and that they were not parties to the bill of exceptions. A motion to amend the bill of exceptions by making those persons parties plaintiff in error was duly filed, and it appears that they have consented to this. The motion to make them parties plaintiff in error should be and is granted, and the motion to dismiss is overruled.
2. Under the facts pleaded, substantial relief was prayed against Odom, a resident of Pierce County, and the superior court of that county had jurisdiction of the case.
3. There being evidence to show that Odom was insolvent, the court was authorized under the evidence to grant the interlocutory injunction, so that at the final trial the rights of all the parties may be decided and adjudicated, including the rights of those claiming liens upon the judgment in favor of the plaintiff in error against the defendant in error.

Judgment affirmed.


All the Justices concur.

Oliver & Oliver and L. E. Heath, for plaintiff in error.
T. M.'Linder and 8. P. New, contra.